Citation Nr: 0926038	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  09-07 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from January 1950 to January 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was separated from service in 1954.

2.  The preponderance of the evidence establishes that the 
Veteran did not manifest hearing loss and tinnitus proximate 
to service or prior to the 1970s, and the current hearing 
loss and tinnitus are not shown to be related to service.


CONCLUSIONS OF LAW

1.  Criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303 (2009).

2.  Criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for hearing loss and 
tinnitus.  He argues, in part, that he was exposed to 
hazardous noise in service, and that his service treatment 
records, if those records could be located, would support his 
contention that he first manifested hearing loss in service.

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran's service medical records 
are not available.  The National Personnel Records Center 
(NPRC) has indicated that they were destroyed in the fire at 
that records storage facility in 1973.  The Board is 
satisfied that the RO has taken all necessary steps to secure 
service medical records and, given the responses from the 
NPRC, that additional efforts would be futile.  38 U.S.C.A. 
§ 5103A(b).  In a case such as this, where service medical 
records are unavailable, the Board is mindful of the 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).

In this case, soon after he submitted his January 2008 claim, 
a January 2008 letter notified the Veteran of the evidence 
necessary to substantiate his claims for service connection.  
This letter was provided prior to the May 2008 unfavorable 
rating decision, which was the initial unfavorable 
determination.  The veteran's responses to the January 2008 
letter establish that he understood his responsibility and 
VA's responsibility to obtain evidence and establish that he 
understood what types of evidence he might provide to meet 
the criteria for service connection.  

Given the content of the correspondence from the veteran, the 
veteran's responses establish that he had a full and fair 
opportunity to submit or identify any evidence which might be 
relevant to his claims for service connection for hearing 
loss and tinnitus.  The duty to notify the veteran as to the 
claims in this case have been met; to the extent that there 
may have been any defect in the notices to the veteran, the 
burden of prejudicial error has been overcome by the evidence 
of the veteran's demonstrated actual knowledge of the 
evidence needed.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, no service records were initially located other than 
the Veteran's DD214.  The Veteran was notified that NPRC 
could not locate his records, and determined that, if service 
treatment records had been stored, those records had been 
destroyed in a 1973 fire at NPRC.  After additional attempts 
to reconstruct the Veteran's records and search alternate 
sources, one treatment record, dated in 1950, was located.  

The Veteran identified and submitted private clinical 
records, and all records identified as relevant were 
requested by the RO.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, post-service clinical records beginning in 
1982, approximately 28 years after the Veteran's service 
separation, are of record.  These post-service clinical 
records disclose that the Veteran received regulation 
audiometric examination.  These clinical records reflect that 
the Veteran and his wife reported that the Veteran began to 
have hearing loss in the late 1970's, some 20 years after his 
service discharge.  The credible records are devoid of any 
evidence that the veteran reported or manifested hearing loss 
or tinnitus until many years after his service separation.  
Therefore, VA need not conduct an additional examination as 
to either disorder, because the information and evidence of 
record, as set forth and analyzed below, contains sufficient 
competent medical evidence to decide the claims.  38 C.F.R. § 
3.159(c)(4); McLendon, supra.  The veteran does not contend 
that he sought medical treatment for hearing loss or tinnitus 
prior to 1982, and does not contend that there are employment 
clinical records prior to that time.  As there is no clinical 
record prior to 1982, when 28 years had elapsed after the 
Veteran's service discharge, there is no relevant medical 
information available which could be located on Remand.  

In particular, if the veteran were afforded VA examination, 
the examiner would have to decide whether the veteran's 
contentions that he has hearing loss and tinnitus chronically 
and continuously after service were competent to indicate 
that the disorders "might" be linked to his service, despite 
the lengthy period during which the clinical evidence 
discloses no such disorders.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir.2006) (stating that "competent lay 
evidence can be sufficient in and of itself" to obtain 
disability benefits); see also Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed.Cir.2007); McLendon v. Nicholson, 20 
Vet. App. 79, 84 (stating that competent testimony "can be 
rejected only if found to be mistaken or otherwise deemed not 
credible," and indicating that the Board should make such 
determination).  Even if an examiner determined that the 
veteran's statements that he had hearing loss beginning in 
service were credible, the Board could reject that opinion, 
since the veteran's statements in this regard are 
contradicted by medical evidence of record.  Thus, it would 
be fruitless to afford the veteran VA examination under these 
circumstances, in view of the lack of history or evidence of 
a hearing loss disorder during the veteran's first 20 years 
or more after his service discharge.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of any claim at issue that has not been 
obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
either claim addressed in the decision below.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307, and 
the veteran presently has the same condition.   There is a 
presumption applicable for service connection for hearing 
loss and tinnitus, if due to an organic disease of the 
nervous system, and the provisions regarding presumptions 
have been considered in this decision.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.   38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

A veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible).

The Veteran's Report of Separation from the Armed Forces of 
the United States shows that the Veteran served in the Air 
Force from January 1950 to January 1954.  His military 
occupation specialty is shown as "Chief Clerk."  The 
Veteran contends that his office was in an airplane hangar, 
so that he was exposed to noise from aircraft and the flight 
line.  A June 1950 treatment record reflects that the Veteran 
was treated for pharyngitis.  

Private audiometric examinations conducted in 1982, 1985, 
September 1987, December 1987, 1989, 1990, 1993, 1997, and 
1999 are of record.  At the time of the September 1987 
examination, the Veteran reported progressive hearing loss 
over the past three years.  The Veteran's wife stated that 
the Veteran had progressive hearing loss for at least 10 
years.  At the time of the December 1987 audiologic 
examination, the Veteran, who had been an air traffic 
controller for 28 years, stated that his hearing loss had 
been progressing for the past 7 years.  

The Veteran also submitted several lay statements.  One 
individual, ABC, stated, in a 2008 letter, that he had know 
the Veteran for 40 years, was personally aware of the 
Veteran's hearing loss, and had seen it "deteriorate over 
the years."  ABC did not state when he first noticed or 
learned of the Veteran's hearing loss.  Another, HG, stated 
that he had known the Veteran for 30 years, and his hearing 
loss had "dramatically" worsened.  Another individual, TJR, 
stated that he had known the Veteran since 1970 and that it 
was "always" obvious that the Veteran had a hearing 
problem.  Another individual, CHS, stated she had known the 
Veteran since 1959.  She had observed that he would lean 
toward anyone with whom he was talking, even before she knew 
he had hearing loss.  CHS did not indicate when she first 
observed the behavior she felt was related to the Veteran's 
hearing loss.  A child of the Veteran stated that the Veteran 
had been hard of haring for many years.  The Veteran's wife 
stated that she realized in the 1960s that her husband had a 
hearing loss.  

The lay statements, other than those of the Veteran's wife, 
indicate that lay individuals may have observed or been told 
by the Veteran that he had a hearing loss was in the 1970s.  
By 1970, the Veteran had been separated from service for more 
than 15 years.  Therefore, these lay statements, even if 
determined competent to establish when the Veteran's hearing 
loss had its onset, would not provide lay evidence that the 
Veteran had a hearing loss prior to 1970.  

To the extent that the statement of the Veteran's spouse 
indicates that she noticed that her husband had a hearing 
loss in the 1960s, the 2008 statement is of less credibility 
than the 1987 statement.  An additional 20 years elapsed 
between the 1987 statement and the 2008 statement.  
Additionally, as the 1987 statement was provided to a 
clinician who was caring for the Veteran, that statement is 
of greater credibility than the 2008 statement provided for 
purposes of the Veteran's 2008 claim for benefits.  

To the extent that the Veteran has provided contention since 
his February 2008 claim that he first noted hearing loss in 
service, the Board finds that these assertions conflict with 
the statements provided in 1982 through 1987.  His statements 
during that period disclose that he reported hearing loss of 
onset in the late 1970s or early 1980s to his providers.  The 
reports of audiologic examinations conducted from 1982 
through 1997 fail to disclose that the Veteran reported 
tinnitus or that a diagnosis of tinnitus was assigned.  The 
lay statements are devoid of comments that the Veteran 
described tinnitus.  Thus, the clinical evidence and lay 
evidence establishes that the Veteran did not complain of or 
report tinnitus chronically or continuously following his 
service discharge.  

The Board finds that the credible evidence of record 
establishes that at least 15 years elapsed after the 
Veteran's service before he noticed a hearing loss.  The 
record establishes that the Veteran first sought clinical 
treatment for a hearing loss in 1982, when 28 years had 
elapsed after his separation.  This evidence is unfavorable 
to the Veteran's claims.  Moreover, as the Veteran has not 
indicated that any clinical evidence prior to 1982 is 
available, it would be fruitless to conduct VA examination, 
as there is no objective evidence about the Veteran's hearing 
acuity for the first 28 years following his service 
separation.  A clinician would be unable to render an opinion 
based on objective evidence since no such evidence has been 
identified.  

The Veteran has expressed a belief that his claims for 
service connection for hearing loss disorder and tinnitus are 
being denied because service treatment records are not 
available.  However, the Veteran could substantiate his claim 
without those records if he had clinical records during the 
period proximate to his service following his service 
discharge in January 1954.  However, as noted above, no 
objective evidence prior to 1982 has been identified.  The 
lack of objective clinical evidence during this period is 
completely unfavorable to the Veteran.  There is no 
reasonable doubt which may be resolved in the Veteran's 
favor.  The claims for service connection for hearing loss 
and for tinnitus must be denied.  




ORDER

The appeal for service connection for bilateral hearing loss 
is denied.

The appeal for service connection for tinnitus is denied.



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


